Citation Nr: 0820793	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  07-00 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for blindness of the right eye due to a congenital 
cataract.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1955 to 
November 1958 and from December 1958 to April 1977.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the veteran's claim to reopen 
his previously-denied claim for entitlement to service 
connection for blindness in the right eye due to congenital 
cataract and that denied service connection for PTSD.  

Although the veteran had requested a hearing before a 
Decision Review Officer (DRO), in March 2006, he submitted a 
written document asking to withdraw his DRO hearing request.  


FINDINGS OF FACT

1.  An unappealed November 1977 rating decision denied the 
veteran's claim for service connection for blindness in the 
right eye due to congenital cataract.  

2.  All of the evidence received since the last, prior, final 
denial on any basis, in November 1977, constitutes existing 
evidence not previously submitted to agency decisionmakers, 
but when considered in conjunction with the record as a 
whole,  none of it relates to an unestablished fact necessary 
to substantiate the claim.  

3.  No credible supporting evidence establishes that the 
claimed inservice PTSD stressors occurred.  


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in November 1977, which 
denied service connection for blindness of the right eye due 
to congenital defect, is final.  38 U.S.C.A. §§ 5109A, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

2.  New and material evidence has not been received to reopen 
the claim for service connection for blindness in the right 
eye due to a congenital cataract.   38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.303 (2007).

3.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Blindness of the right eye due to congenital cataract 

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

In May 1977, the veteran filed a claim for entitlement to 
service connection for blindness of the right eye due to a 
congenital cataract.  In a November 1977 rating decision, the 
RO denied the veteran's claim for service connection.  The 
veteran was notified of that adverse decision by a letter 
dated in December 1977.  He did not file a notice of 
disagreement with respect to that denial of his claim.  The 
November 1977 decision therefore became final.  38 C.F.R. 
§ 20.302(a).  And since no other claims were filed between 
that decision and the claim at issue in this appeal, the 
November 1977 decision is the last, prior, final denial of 
the veteran's claim.  

If new and material evidence is submitted or secured with 
respect to a previously- denied claim, VA must reopen that 
claim and evaluate the merits of the claim in light of all 
the evidence, both new and old.  38 U.S.C.A. § 5108; Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last, prior, final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).    

Since the last, prior, final denial of the veteran's claim, 
the RO has obtained considerable evidence, all of which was 
not previously submitted to the RO.  Thus, all of the 
evidence since November 1977 is new within the meaning of 
38 C.F.R. § 3.156(a).  

But none of the evidence is material.  Since material 
evidence must relate to an unestablished fact necessary to 
substantiate the claim, it is necessary to determine what 
those unestablished facts were at the time of the last, 
prior, final denial of the claim.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  For service connection, three 
requirements must be established: (1) a current disability 
exists; (2) an injury or disease was incurred or aggravated 
during active military service; and (3) a relationship exists 
between the current disability and the veteran's military 
service.    

In the November 1977 rating decision, the RO determined that 
the veteran entered service with a congenital cataract and at 
the VA examination, had the same congenital cataract.  The RO 
determined that his eye defect was a constitutional or 
developmental abnormality for which service connection could 
not be granted and that the defect had existed prior to his 
military service.  Thus, at the time of that decision the 
following facts were not established to substantiate the 
veteran's claim:  (1) the right eye defect had been 
aggravated during service; or in the alternative, (2) the 
right eye condition was not a congenital defect but rather 
the result of an injury or disease incurred during service.  
See 38 C.F.R. §§  3.303(c), 4.9.  And regardless of which 
legal theory would be used, the record also had not 
established a relationship between the current disability and 
the veteran's military service.  

The following new evidence is not material because it relates 
to the veteran's PTSD claim and contains nothing about his 
right eye defect:  a July 2005 lay statement by D.L.G.; a 
September 2005 Form DD-215; service personnel records 
relating to the veteran's service in the Republic of Vietnam; 
declassified extracts of MAG-12 duty in Vietnam during 
November 1965; a June 2003 psychiatric evaluation by David 
Moyerman; treatment records from David Moyerman; and a 
June 2004 lay statement by the veteran with a completed PTSD 
questionnaire.  Thus, that evidence does not relate to any of 
the unestablished facts necessary to substantiate the 
veteran's right eye claim.  38 C.F.R. § 3.156(a).   

Most of the VA medical treatment records for the period from 
July 2003 to February 2005 do not address the veteran's right 
eye defect and thus are not material evidence.  Of the three 
records that address the veteran's right eye, two do not 
address the etiology of the veteran's condition or relate his 
current condition to his military service.  See July 2003 
Optometry Note; February 2005 Optometry Note.  

One of the May 2005 Optometry Consult Notes, however, 
includes a statement that the veteran has a history of left 
[sic] eye trauma in 1966 while in Vietnam with progressive 
loss of vision to no light perception.  But that statement is 
included in the section of the report for subjective history.  
In other words, the examiner was merely recording what the 
veteran had told him.  The report contains no independent 
assessment by the staff physician about any unestablished 
fact necessary to substantiate the claim.  See LeShore v. 
Brown, 6 Vet. App. 406, 409 (1995) (a bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional).  And a 
previously-denied claim cannot be reopened on the basis of 
the veteran's own opinion about his medical condition.  Moray 
v. Brown, 5 Vet. App. 211, 213-214 (1993).  

Similarly, the veteran's October 2005 lay statement asserting 
that his right eye defect was aggravated during service by a 
mandatory recreational activity is merely the veteran's own 
lay testimony of medical etiology that is, by law, 
insufficient to reopen a claim.  Moray, supra.  

Although the evidence submitted since the last, prior, final 
denial of the claim for service connection for blindness of 
the right eye due to a congenital cataract is new, since none 
of it is material within the meaning of 38 C.F.R. §3.156(a), 
the claim cannot be reopened.  

II.  PTSD 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Special 
rules identify the evidence needed to establish service 
connection for PTSD:  (1) credible supporting evidence that 
the claimed inservice stressor occurred; (2) medical evidence 
establishing a diagnosis of PTSD made in accordance with 
38 C.F.R. § 4.125(a); and (3) medical evidence establishing a 
link between the diagnosed PTSD and an inservice stressor.  
38 C.F.R. § 3.304(f) (specific evidentiary rules for PTSD).  

The veteran has identified six stressors upon which his PTSD 
claim is based.  He was notified in the June 2004 notice 
letter that specific information (such as exact dates and 
places) was needed concerning each of his inservice 
stressors.  Moreover, the instructions to the PTSD 
questionnaire he filled out also advised him that approximate 
dates were needed for each stressor.  Yet for five of the 
stressors-namely, riding on a plane with body bags from 
which blood was leaking; seeing a buddy's head blown off; 
seeing a young local boy put a grenade into the pocket of a 
fellow Marine who was then blown up; seeing a string of 
trophy Vietcong ears on a fellow Marine; and seeing the 
gutted, dead bodies of Vietcong hanging upside down from 
trees-the veteran failed to provide any information with 
respect to the dates of the claimed events and for all but 
the airplane ride, no locations were given either.  None of 
those incidents is documented in the service treatment 
records or in the service personnel records in his claims 
folder.  The veteran submitted no lay statements with respect 
to those five claimed stressors.  No credible supporting 
evidence that the claimed inservice stressor occurred appears 
in the claims folder.  Thus, with respect to those five 
events, the first requirement for establishing service 
connection for PTSD has not been met.  38 C.F.R. § 3.304(f).  

If the evidence in the record establishes that the veteran 
engaged in combat with the enemy and that the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish occurrence of the 
claimed inservice stressor.  38 C.F.R. § 3.304(f)(1);  see 
also 38 U.S.C.A. § 1154(b) (if consistent with the 
circumstances, conditions, or hardships of service, VA shall 
accept as sufficient proof of inservice occurrence, 
satisfactory lay or other evidence of a veteran who engaged 
in combat with the enemy during service).  But here, the only 
evidence that the veteran served in combat are his own 
statements.  His military occupation specialties involved 
communications:  Wireman, Wire Chief, and Chief of 
Telecommunications Maintenance.  His service personnel 
records do not reflect any combat operations.  

Combat can sometimes be established by the receipt of combat 
ribbons or awards.  Here, the veteran received no medals or 
ribbons that establish that the veteran engaged in combat.  
Although the veteran submitted evidence that he had received 
the Republic of Vietnam Meritorious Unit Citation, that 
citation was awarded to all military personnel who served in 
the Republic of Vietnam during a specific period of time; it 
was not awarded because of combat.  The veteran statements 
that he engaged in combat with the enemy are thus 
uncorroborated.  And without any credible evidence to support 
the stressors, service connection for PTSD cannot be granted 
on the basis of the five stressors identified above.  

With respect to the sixth stressor-that in November 1965 the 
veteran was in Chu-Lai without a weapon at the time of a 
Marine battle-the record contains more details about that 
event.  He told his psychologist that he was assigned to Chu 
Lai in November of 1965 and that upon arriving, he discovered 
that he was in the midst of the Vietnamese Counter-offensive 
Campaign.  Unarmed for two days, he was defenseless during 
gun fights that welcomed his arrival.  

The RO was able to seek verification of that stressor because 
of the details provided.  The Marine Air Group records reveal 
that Marines indeed fought at Chu-Lai during the month of 
November 1965.  But the veteran's travel records show that he 
did not arrive in the Republic of Vietnam at all until 
December 29, 1965, and that he did not arrive in Chu-Lai 
until December 31, 1965.  To establish that he had been in 
Vietnam, the veteran submitted a lay statement of a fellow 
Marine.  That Marine, who knew the veteran from having served 
with him previously in other places, stated that in the month 
of December 1965, he was serving in the Republic of Vietnam.  
He explained that as his battalion was moving out of Chu-Lai, 
he came across the veteran so that he could verify that he 
saw the veteran in Vietnam in 1965.  But that statement 
refers only to December 1965, not November 1965.  
With the official records not placing the veteran in Vietnam 
until the end of December and the veteran's fellow Marine not 
placing him in Vietnam until December 1965, there is no 
credible supporting evidence that the veteran was involved 
with the November 1965 Chu-Lai battle.  

In his substantive appeal, the veteran expressed confusion 
about how service connection could have been denied when he 
has been receiving treatment for PTSD.  But no matter what 
medical standards are applicable to determine who may have 
treatment for PTSD, the regulations governing the legal 
standards for an award of service connection for PTSD are 
explicit that without credible supporting evidence that the 
claimed inservice stressor occurred, service connection for 
PTSD cannot be granted. 

Since all three requirements of 38 C.F.R. § 3.304(f) must be 
met to establish service connection for PTSD, and the first 
requirement has not been met on this record, there is no need 
to discuss the other two requirements.  

Nor does the reasonable doubt doctrine change the outcome of 
this claim.  When there is an approximate balance of positive 
and negative evidence about a claim, reasonable doubt should 
be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Here, the only evidence in favor of the 
claim is the veteran's statements about his stressors.  With 
no credible supporting evidence that those stressors 
occurred, the evidence against the claim is much greater than 
that in favor and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt 
rule inapplicable when the preponderance of the evidence is 
against the claim).  


III.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

In providing section 5103(a) notice in the context of an 
attempt to reopen a claim, VA is also required to look at the 
bases for the denial in the previous decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that had been found 
insufficient in the previous denial of the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO's June 2004 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
April 2005 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  It also informed the veteran that since he had 
previously filed a claim for service connection for blindness 
of the right eye due to congenital cataracts that had been 
denied, and had not filed a notice of disagreement, that 
decision had become final.  In order to reopen his claim, he 
had to submit new and material evidence.  The RO explained 
what new and material evidence meant, identified the reason 
his prior claim had been denied, identified what 
unestablished facts necessary to substantiate his particular 
claim were, and notified him that he needed to submit 
evidence relating to those unestablished facts.  

The June 2004 letter did not address what evidence was 
necessary with respect to the rating criteria or the 
effective date of an award for service connection.  The flaws 
in the original June 2004 letter were cured in a March 2006 
letter that complied with the notice requirements of Dingess.  
Although the veteran has not raised any notice issues, the 
failure to provide complete, timely notice to the veteran 
raises a presumption of prejudice, so that VA has the burden 
to establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

The veteran was not prejudiced by the delay in sending all 
complete notice for several reasons.  First, after complete 
notice was sent, he had several months during which he could 
have identified or submitted evidence on those issues.  See 
Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  Second, since the claim was readjudicated 
after he received complete notice, he had an opportunity to 
have any evidence on these issues adjudicated by the agency 
of original jurisdiction.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (a statement of the case or a 
supplemental statement of the case can be considered a 
readjudication of a claim after the issuance of proper 
notice); see also Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006).  Third, after having received complete notice, 
the veteran notified VA that he had no additional evidence to 
submit, so the veteran's own statements show that he was not 
prejudiced by the delay in receiving complete notice.  
Finally, since the only notice that was delayed dealt with 
the evidence necessary to implement an award for service 
connection, and the veteran's claims were denied, any flaws 
with respect an award for service connection have been 
rendered moot.   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving his claims folder (which contained the veteran's 
service treatment records) and by obtaining all of the 
medical treatment records identified by the veteran.  

VA had no duty to conduct a physical examination in this 
appeal.  With respect to the claim to reopen the claim for 
entitlement to service connection for right eye blindness due 
to a congenital cataract, the duty to provide an examination 
does not arise until after a claim has been reopened.  
38 C.F.R. § 3.159(c)(4)(C)(iii).  Since the record does not 
warrant reopening that claim, no duty to provide an 
examination arose with respect to that claim.  With respect 
to the PTSD claim, since no claimed stressor could be 
verified, it would have been impossible for an examiner to 
find a relationship between the current PTSD disability and 
the inservice stressor(s) that had been verified.  Since an 
examination could not have helped to substantiate the 
veteran's claim, there was no duty to conduct one.  


ORDER

New and material evidence has not been received, and the 
claim to reopen the previously-denied claim for entitlement 
to service connection for blindness of the right eye due to a 
congenital cataract is denied.  

Service connection for PTSD is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


